DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/08/2021.
Claims 1 and 3-14 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claim 15.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Addressing claim 1, the prior art does not disclose or make obvious the limitation of claim 1 and its dependent claims.  Particularly, Cahen does not disclose perovskite material having the claimed perovskite structure along with the at least one organic cation and at least one inorganic cation and two of which are Rb+ and Cs+ in the claimed manner.  Saliba et al. (US 2018/0351123) discloses mixed cation perovskite material that includes FA and Cs+; however, Saliba does not disclose that the number of cation would be increased to between 4-7, as claimed, and one of the cation is Rb+.  Beaumount et al. (US 2017/0243699) discloses perovskite material having the claimed formula that has mixed cation.  Beaumount further discloses in paragraph [0031] that the cations include at least one of Cs and Rb and in another embodiment, the cations includes at least one of FA and MA [0030].  However, Beaumount does not disclose with enough specificity to arrive at the claimed perovskite material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.